Citation Nr: 1522480	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-19 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to the service-connected psychiatric disability. 

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to the service-connected psychiatric disability.    

3.  Entitlement to service connection for a heart disability, claimed as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, including as secondary to a service-connected disability.

5.  Entitlement to service connection for microvascular disease, including as secondary to a service connected disability.  




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to December 1967. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In a March 2013 statement, the Veteran requested a videoconference hearing before the Board.  Videoconference hearings are scheduled by the RO; thus, this matter is REMANDED to the RO for the following action:

The RO should schedule the Veteran for the desired videoconference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




